DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on October 15, 2020.  Claims 1-20 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-20 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-3786 if you have any questions regarding this correspondence and/ or your response to the current office action.
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammersmith (U.S. Patent Pub. No. Us 2014/0369498). 


Regarding claim 1, Hammersmith discloses: 
A cryptographic method, comprising the steps of:
receiving data (paragraphs 0069-0073:  receiving a message);
retrieving an identifier for determining a non-random pad and a representative cryptographic algorithm (paragraphs 0054-0055:  the key is a non-random pad on the media);
retrieving the non-random pad associated with the identifier (paragraphs 0054-0056:  wherein a key is associated with the CD); and
applying the representative cryptographic algorithm to the received data using the retrieved non-random pad to generate output data (paragraphs 0055-0060, 0105:  encrypting the file).  

Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Hammersmith discloses: 
The method of claim 1, in which the received data is raw data and in which the applying the representative cryptographic algorithm to the received data using the retrieved non-random pad further comprises the step of encrypting the received data by applying the representative algorithm to the non-random pad to produce a sequence of values that are distinct from the received data (paragraphs 0054-0055:  encrypt each key with another key to turn the non-random pad into an encryption key).

Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Hammersmith discloses: 
The method of claim 1, in which the received data is encrypted data and in which the applying the representative cryptographic algorithm to the received data using the retrieved non-random pad further comprises the step of decrypting the received data by applying the non-random pad to the encrypted data to produce raw data (paragraph 0056, 0058, 0062:  decrypting the data).

Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Hammersmith discloses: 
The method of claim 1, in which the retrieving the non-random pad further comprises acquiring media files and applying a set of rules determined by the identifier to create the non-random pad (paragraphs 0054-0056:  wherein a key is associated with the CD). 

Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Hammersmith discloses: 
The method of claim 1 further comprising the steps of applying an offset to the non-random pad prior to applying the representative cryptographic algorithm to the received data using the retrieved non-random pad (paragraphs 0069-0075:  offset represents the starting place of the usable key). 

Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Hammersmith discloses: 
The method of claim 1 further comprising the steps of receiving configuration data for creating the non-random pad including receiving a list of pad creation rules, the identifier, an offset, and identification of sources of media files (paragraphs 0054-0056:  wherein a key is associated with the CD).

Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Hammersmith discloses: 
The method of claim 1 further comprises the step of receiving the data by a data handler, the data handler providing the received data to a pad handler, receiving representative algorithms, offsets, and pad identifiers by a security controller, providing, by the security controller, the representative algorithms, offsets, and pad identifiers to the pad handler, receiving, by the pad handler, non-random pads based on the pad identifiers, providing the non-random pads, the offsets, and the representative algorithms, from the pad handler to a conversion handler, producing output data by applying the offsets and the representative cryptographic algorithms to the received data using the non-random pad, and destroying the non-random pad used by the conversion handler (paragraphs 0053-0070:  providing a non-random pad, applying a key to the non-random pad to generate another key which is used to encrypt data).

Regarding claim 8, Hammersmith discloses: 
A cryptographic system, comprising:

a data handler operable to receive data (paragraphs 0069-0073:  receiving a message);
a security controller configured to retrieve an identifier used to determine a non-random pad and a representative cryptographic algorithm (paragraphs 0054-0055:  the key is a non-random pad on the media);
a pad handler configured to retrieve the non-random pad associated with the identifier (paragraphs 0054-0056:  wherein a key is associated with the CD); and
a conversion handler configured to apply the representative cryptographic algorithm to the received data using the retrieved non-random pad to generate output data (paragraphs 0055-0060, 0105:  encrypting the file).

Claim 9 is rejected as applied above in rejecting claim 8.  Furthermore, Hammersmith discloses: 
The method of claim 8, in which the received data is raw data, and in which the conversion handler is further configured to encrypt the raw data by applying the representative algorithm to the non-random pad to produce a sequence of values that are distinct from the received data (paragraphs 0054-0055:  encrypt each key with another key to turn the non-random pad into an encryption key).

Claim 10 is rejected as applied above in rejecting claim 8.  Furthermore, Hammersmith discloses: 
The method of claim 8, in which the received data is encrypted data and in which the conversion handler is further configured to decrypt the encrypted data by applying the non-random pad to the encrypted data to produce raw data (paragraph 0056, 0058, 0062:  decrypting the data).

Claim 11 is rejected as applied above in rejecting claim 8.  Furthermore, Hammersmith discloses: 
The method of claim 8, in which the pad handler is configured to acquire media files and to apply a set of rules determined by the identifier to create the non-random pad (paragraphs 0054-0056:  wherein a key is associated with the CD). 

Claim 12 is rejected as applied above in rejecting claim 8.  Furthermore, Hammersmith discloses: 
The method of claim 8, in which conversion handler is further configured to apply an offset to the non-random pad prior to applying the representative cryptographic algorithm to the received data using the retrieved non-random pad (paragraphs 0069-0075:  offset represents the starting place of the usable key).

Claim 13 is rejected as applied above in rejecting claim 8.  Furthermore, Hammersmith discloses: 
The method of claim 8, in which the pad handler is further configured to receive configuration data for creating the non-random pad including receiving a list of pad creation rules, the identifier, an offset, and identification of sources of media files (paragraphs 0054-0056:  wherein a key is associated with the CD).

Claim 14 is rejected as applied above in rejecting claim 8.  Furthermore, Hammersmith discloses: 
The method of claim 8, in which the security controller is configured to receive representative algorithms, offsets, and pad identifiers and to provide the representative algorithms, offsets, and pad identifiers to the pad handler, in which the pad handler is configured to provide the non-random pads, the offsets, and the representative algorithms to the conversion handler, wherein the conversion handler produces the output data by applying the offsets and the representative cryptographic algorithms to the received data using the non-random pad, and destroys the non-random pad used by the conversion handler (paragraphs 0053-0070:  providing a non-random pad, applying a key to the non-random pad to generate another key which is used to encrypt data).

Regarding claim 15, Hammersmith discloses: 
A non-transitory computer-readable storage medium with an executable program stored thereon, wherein the program instructs one or more processors to perform the following steps:
receiving data (paragraphs 0069-0073:  receiving a message);
retrieving an identifier for determining a non-random pad and a representative cryptographic algorithm (paragraphs 0054-0055:  the key is a non-random pad on the media);
retrieving the non-random pad associated with the identifier (paragraphs 0054-0056:  wherein a key is associated with the CD); and
applying the representative cryptographic algorithm to the received data using the retrieved non-random pad to generate output data (paragraphs 0055-0060, 0105:  encrypting the file).

Claim 16 is applied above in rejecting claim 15.  Furthermore, Hammersmith discloses: 
The program instructing the one or more processors as recited in claim 15, in which the received data is raw data and in which the applying the representative cryptographic algorithm to the received data using the retrieved non-random pad further comprises the step of encrypting the received data by applying the representative algorithm to the non-random pad to produce a sequence of values that are distinct from the received data (paragraphs 0054-0055:  encrypt each key with another key to turn the non-random pad into an encryption key).

Claim 17 is rejected as applied above in rejecting claim 15.  Furthermore, Hammersmith discloses: 
The program instructing the one or more processors as recited in claim 15, in which the received data is encrypted data and in which the applying the representative cryptographic algorithm to the received data using the retrieved non-random pad further comprises the step of decrypting the received data by applying the non-random pad to the encrypted data to produce raw data (paragraph 0056, 0058, 0062:  decrypting the data).

Claim 18 is rejected as applied above in rejecting claim 15.  Furthermore, Hammersmith discloses: 
The program instructing the one or more processors as recited in claim 15, in which the retrieving the non-random pad further comprises acquiring media files and applying a set of rules determined by the identifier to create the non-random pad (paragraphs 0054-0056:  wherein a key is associated with the CD).

Claim 19 is rejected as applied above in rejecting claim 15.  Furthermore, Hammersmith discloses: 
The program instructing the one or more processors as recited in claim 15 further comprising the steps of applying an offset to the non-random pad prior to applying the representative cryptographic algorithm to the received data using the retrieved non- random pad (paragraphs 0069-0075:  offset represents the starting place of the usable key).

Claim 20 is rejected as applied above in rejecting claim 15.  Furthermore, Hammersmith discloses: 
The program instructing the one or more processors as recited in claim 15 further comprises the step of receiving, by the pad handler, non-random pads based on the pad identifiers, providing the non-random pads, the offsets, and the representative algorithms, from the pad handler to a conversion handler, producing output data by applying the offsets and the representative cryptographic algorithms to the received data using the non-random pad, and destroying the non-random pad used by the conversion handler (paragraphs 0053-0070:  providing a non-random pad, applying a key to the non-random pad to generate another key which is used to encrypt data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAVEH ABRISHAMKAR/
10/5/2022Primary Examiner, Art Unit 3649